Exhibit 10.3

 

AGREEMENT

 

AGREEMENT (“Agreement”), dated as of March 15, 2005, by and between New Plan
Excel Realty Trust, Inc., a Maryland corporation (“Company”), and Leonard
Brumberg (“Executive”).

 

RECITALS

 

A.                                   Executive is currently Executive Vice
President - Retail of the Company.

 

B.                                     The Company and Executive entered into an
employment agreement dated as of September 14, 2000 (as amended, the “Employment
Agreement”).  Pursuant to the terms of the Employment Agreement, the “Employment
Period” under the Employment Agreement expires on September 25, 2005.

 

C.                                     The Company desires to extend the
“Employment Period” under the Employment Agreement for a term of two (2) years
(i.e., from September 25, 2005 through September 25, 2007) and otherwise on the
same terms and conditions as the Employment Agreement, except as otherwise
provided below.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree to modify the terms of the Employment Agreement as follows:

 

1.                                       The Employment Period under the
Employment Agreement shall expire on September 25, 2007, subject to the
automatic extension provisions contained in Paragraph 2 of the Employment
Agreement.

 

2.                                       Effective March 1, 2005, Executive
shall hold the title of Executive Vice President-Portfolio Management.

 

3.                                       The following shall be inserted as a
new clause (vi) in paragraph 8(a) of the Agreement:

 

“(vi) the Company shall maintain in full force and effect, for the continued
benefit of Executive, his spouse and his dependents for a period of three (3)
years following the Date of Termination the medical, hospitalization, dental,
and life insurance programs in which Executive, his spouse and his dependents
were participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that if Executive, his
spouse or his dependents cannot continue to participate in the Company programs
providing such benefits, the Company shall arrange to provide Executive, his
spouse and his dependents with the economic equivalent of such benefits which
they otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”), provided, that such Continued Benefits shall terminate
on the date or dates Executive receives substantially equivalent coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determine on a coverage-by-coverage, or benefit-by-benefit, basis)”

 

--------------------------------------------------------------------------------


 

4.                                       Except as herein provided, all of the
terms and provisions of the Employment Agreement shall remain unmodified and in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

 

Name:

Steven F. Siegel

 

 

Title:

Executive Vice President

 

 

 

 

 

 

LEONARD BRUMBERG

 

 

 

 

 

/s/ LEONARD BRUMBERG

 

 

2

--------------------------------------------------------------------------------

 